DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

3.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claims 1, 8, and 15, from which the remaining claims depend, there is no support for an embodiment wherein the lid containers a slider AND a spherical surface-to-surface seal.  Foremost, Examiner notes that the instant application is a Divisional, claiming benefit of parent application 15/657,121 which received an Election of Species on May 8, 2019.  Therefore, there is a valid presumption that Applicant is presenting claims drawn to one single embodiment identified in the Election.  Examiner notes the Specification identifies the slider as element (22) and references such in the Brief Description of the Drawings as being present in the first alternative lid embodiment of at least Figures 8-14, while the spherical surface-to-surface seal is only referenced with regard to the lower convex surfacing (55) of upper insert construction (28) and upper concave surfacing (56) disclosed as part of the second alternative lower lid embodiment of Figures 15-18.  As such, no claims find support for each of the slider and spherical surface-to-surface seal present in the same embodiment. 
Examiner does note that radiused formations (25, 26) which are disclosed as part of the first alternative lid embodiment and associated with the slider; however, these surfaces do not comprise a “spherical” surface.  It is not clear if Applicant intends to claim the slider and radiused formations of the first alternative lid embodiment, or the upper insert construction and concave/convex surfacing of the second alternative lower lid embodiment, however, Examiner notes some dependent claims appear to claim features associated with the slider (e.g. resilient actuation of the slider in claims 2, 9, and 16; edge-located step-down feature of claims 3, 10, and 17), and as such Examiner assumes the instant claims should be drawn to the embodiment of Figures 8-14.  Should Applicant agree, Examiner notes the subject matter drawn to the spherical surface-to-surface seal should be removed from the claims.  Should Applicant disagree, Examiner requests clarification as to how the instant Specification provides written support for the slider and spherical surface-to-surface seal being part of the same embodiment. 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1, 8, and 15, it is not clear how a surface of a slider (inherently claimed to move linearly in claim 1; further known in the art to comprise linear movement regarding independent claims 8 and 15) can comprise a portion of a spherical sealing surface.  Examiner notes the term “spherical” should be read more like “spherical cap” (a portion of a sphere cut by a plane); it is not clear how such a surface could permit linear movement, as such would be blocked in all directions.  Examiner notes the sealing of the slider instead occurs on radiused surfaces (25, 26). 
	Regarding claims 4-7, 11-14, and 18-20, the scope of these claims is indefinite because they seek to capture a combination claim scope, while depending from independent claims which are defined by their respective preambles to be subcombination claims.  Should Applicant seek to claim a combination claim scope, combination claims should be presented in independent form. 
	Regarding claims 19 and 20, the claims contain multiple limitations lacking proper antecedent basis; however, Examiner notes this appears to be because of their dependency from claim 15, and not from claim 18. 

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,654,626. Although the claims at issue are not identical, they are not patentably distinct from each other because they appear to claim substantially the same embodiment.  Examiner notes, for example, the claim scope of instant claim 11 (which includes all limitation of parent claim 8) appears to be substantially that of claim 3 (which includes all limitations of parent claim 1) in parent application patent US 10,654,626.  While a Double Patenting rejection is not to be made in Divisional Applications as described in MPEP 804.01, Examiner notes that separate inventions do not appear to have been claimed, given the substantially identical scope of the claims described above. 

Allowable Subject Matter
7.	Although no ground of rejection is made in view of the prior art, no indication of allowability can be given at this time, due to lack of written support in the Specification for all claimed embodiments. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N SMALLEY whose telephone number is (571)272-4547. The examiner can normally be reached M-F 11:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr. can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES N SMALLEY/Examiner, Art Unit 3733